Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 10/25/2019.

	The status of the claims is as follows:
		Claims 1-15 have been cancelled (via a preliminary amendment); and
		Claims 16-33 are herein addressed below.

	The applicant’s information disclosure statement dated 10/25/2019 has been considered and a copy has been placed in the file.

The drawings are objected to because in all of the figures, the lines are not clean, uniform, and crisp. Furthermore, it is not readily apparent exactly where the cross-sectional views are taken from and it appears that the cross-sectional views are not properly shown with cross-hatching.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is a lack of antecedent basis for the following:  In claim 16, line 8, “the plastic strand component” and “the strand”;  In claim 17, line 3, “the plastic strand component”, lines 3-4, “the strand longitudinal direction”;  In claim 18, lines 1-2, “the plastic strand component”, line 3, “the plastic strand component”;   In claim 19, lines 1-2, “the plastic strand component”, line 2, “the other strand components”;  In claim 21, line 
In claim 16, line 4, the phraseology “and/or” is indefinite and fails to positively recite the claimed invention.  Since the phraseology “and/or” has three scenarios, “and”, “or”, and “both”, exactly which one(s) are the applicant trying to claim?  Does the applicant have support in the specification for all three scenarios?  In claim 18, lines 2-3, the phraseology “to other of the strand components” appears awkward and not readily understood by the Examiner.  In claim 22, line 3, it appears that –said—(or –the--) should be inserted after “which”.  In claim 24, lines 2-3, the phraseology “a door frame a vehicle door” appears awkward and not readily understood by the Examiner.  In claim 25, lines 3-4, the phraseology “are furthermore connectable, spaced apart from one another, to window frame limbs of a vehicle door” appears awkward and not readily understood by the Examiner.  In claim 29, lines 2-3, the phraseology “the component is provided with devices for holding and guiding a vertically extending of the strand components” appears awkward and not readily understood by the Examiner.  Exactly what is the applicant trying to claim?  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 16-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2013 108 304 A1 to Kiwus et al.
As shown in Figure 1, DE 10 2013 108 304 A1 to Kiwus et al. disclose a seal arrangement (1) for a vehicle (3) and vehicle door (5) having a window pane (2) wherein the seal arrangement (10) comprises multiple strand components that are connected together wherein a plastic strand component (6) extends along an upper edge of a window pane (2) providing a slop and lock (16) that is provided with a pin (the end of 16) extending into a recess/opening of a first strand component (18) in a longitudinal direction (i.e., parallel with window pane (20), a U-shaped second strand component (23), the upper seal in Figure 1) connected to the plastic strand component (6) with both first and second components having “plug-in” connections, the first strand component (18) having a lip (22) contacting the window pane (2) along an inner side of the window pane (20) and the second strand component (23) having a seal lip contacting an outer surface of the window pane (2) with the seal arrangement attached along an upper portion of a vehicle door along any pillar, and a plug (7, or the flange (14)) held by the holding devices of a pillar. 
Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634